       Case 2:21-po-00034-KJN Document 9 Filed 03/08/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     linda.allison@fd.org
5
     Attorney for Defendant
6    JAMES LANDBERG
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  )   Case No. 2:21-PO-00034-KJN
                                                )
11                    Plaintiff,                )
                                                )   STIPULATION AND ORDER TO CONTINUE
12            v.                                )   STATUS CONFERENCE
                                                )
13   JAMES LANDBERG,                            )   New Date: May 19, 2021
                                                )   Time: 9:00 a.m.
14                   Defendant.                 )   Judge: Kendall J. Newman
                                                )
15                                              )
16
17          IT IS HEREBY STIPULATED between the parties through their respective counsel,
18   Assistant United States Attorney ALSTYN BENNETT, Assistant Federal Defender LINDA C.
19   ALLISON, attorney for JAMES LANDBERG, that the Court continue the status conference
20   currently set for March 10, 2021 to May 19, 2021 at 9:00 a.m.
21          Mr. Landberg has requested an in-person bench trial, given his limited video capabilities
22   and his desire to present evidence in-person. The parties seek to continue the status conference
23   to allow additional time for the Court and the parties to better understand when the courthouse
24   may reopen and in-person bench trials become available.
25   ///
26   ///
27   ///
28   ///

                                                     -1-
       Case 2:21-po-00034-KJN Document 9 Filed 03/08/21 Page 2 of 3


1    DATED: March 3, 2021                      Respectfully submitted,
2                                              HEATHER WILLIAMS
3                                              Federal Defender

4                                              /s/ Linda Allison
                                               LINDA ALLISON
5                                              Assistant to the Federal Defender
                                               Attorney for Defendant
6
                                               JAMES LANDBERG
7
8    Dated: March 3, 2021                      PHILLIP A. TALBERT
                                               Acting United States Attorney
9
                                               /s/ Linda C. Allison for
10
                                               ALSTYN BENNETT
11                                             Assistant United States Attorney

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
        Case 2:21-po-00034-KJN Document 9 Filed 03/08/21 Page 3 of 3


1                                                       ORDER
2           The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order.
4           It is further ordered that status conference hearing on March 10, 2021, shall be continued
5    to May 19, 2021, at 9:00 a.m.
6
7           Dated: March 8, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -3-
